United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-3748NE
                                  _____________

Lester Leavern Rains,                   *
                                        * On Appeal from the United
             Appellant,                 * States District Court
                                        * for the District of
      v.                                * Nebraska.
                                        *
Deloris Cecilia Rains,                  * [Not To Be Published]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: July 5, 2000
                              Filed: July 17, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Lester L. Rains appeals the District Court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his action against his ex-wife, in which he had alleged that she
committed perjury in a child-support dispute. Liberally construing the complaint, see
Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam), and after de novo review, see
Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam), we conclude that
the District Court properly dismissed Mr. Rains’s action as the Court lacked subject


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
matter jurisdiction. We note, however, that dismissal should have occurred under
Federal Rule Civil Procedure 12(b)(1) (dismissal for lack of subject matter jurisdiction)
rather than Rule 12(b)(6). See Fed. R. Civ. P. 41(b) (dismissal for lack of jurisdiction
does not operate as adjudication upon merits); Charchenko v. City of Stillwater, 47
F.3d 981, 983 (8th Cir. 1995) (Rooker-Feldman doctrine prohibits lower federal courts
from reviewing federal claims inextricably intertwined with claims asserted in state
court proceeding if requested relief would effectively reverse or void state court
decision); Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993) (private party may
be held liable on 42 U.S.C. § 1983 claim only if he is willful participant in joint action
with state or its agents); DeSantiago v. Laborers Int’l Union of N. Am., 914 F.2d 125,
127 n.2 (8th Cir. 1990) (federal courts lack jurisdiction to review claims arising under
only state law where parties lack diversity of citizenship); Moffett v. Commerce Trust
Co., 187 F.2d 242, 248 (8th Cir.) (nothing in Civil Rights Act gives federal court
jurisdiction to review state proceedings procured by fraud or perjury), cert. denied, 342
U.S. 818 (1951).

       Accordingly, we affirm. See 8th Cir. R. 47B. Mr. Rains’s motion for remand
is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-